           Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ROBERT RINGDAHL,                                 *

        Plaintiff,                               *

   v.                                            *            Civil Action No. 8:18-cv-01006-PX

ARTIN AFSHARJAVAN,                               *

        Defendant.                        *
                                         ***
                                  MEMORANDUM OPINION

        Pending in this breach of contract action is a motion for attorneys’ fees, ECF No. 57, and

a motion for substitution of parties filed by Qun Wang, Executrix of the Estate of Robert Allen

Ringdahl. ECF No. 60. Also before the Court is supplemental briefing on the propriety of

granting summary judgment as to damages. ECF Nos. 54–56. The motions are unopposed, and

the arguments set forth in the supplemental briefing are uncontested. No hearing is necessary.

See Loc. R. 105.6. For the following reasons, damages are awarded to Plaintiff in the amount of

$128,750 plus prejudgment interest; attorneys’ fees are awarded in the amount of $56,832.50;

costs and expenses are awarded in the amount of $1,721.10; and the motion to substitute party is

granted.

   I.       Summary Judgment – Damages

        The Court incorporates its findings and conclusions as to liability from its prior opinion,

ECF No. 54. The relevant record evidence demonstrates that Ringdahl had loaned $150,000 to

Binary Group, Inc. (“Binary Group”), of which Afsharjavan was a shareholder and member of its

board of directors. Both Afsharjavan and Binary Group’s CEO, Kawaljit Singh, personally

guaranteed the loan as memorialized in separate, written Guaranty Agreements, which provided

that if Binary Group defaulted on the repayment terms of the loan, Ringdahl could seek
           Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 2 of 7



repayment from Afsharjavan or Singh. Id. Afsharjavan and Singh also executed two separate

Stock Pledges, identical except for the number of shares pledged. Afsharjavan secured the loan

by pledging 450,000 shares of Binary Group stock to Ringdahl, whereas Singh pledged 40,500

shares. Id. Both stock pledges provided that the stock would be released once the loan was paid

in full. Id.

        Binary Group ultimately failed to pay on the Ringdahl loan. Id. at 2. On January 2,

2018, Ringdahl issued a notice of loan default on the company and turned to collect from

Afsharjavan and Singh. Id. The outstanding loan balance owed to Ringdahl at that time was

$128,750. Id.

        Although Singh settled his outstanding obligations with Ringdahl, Afsharjavan did not.

Nor did he transfer the 450,000 shares as required by the Stock Pledge. Id. at 5, 7. Accordingly,

Ringdahl initiated suit against Afsharjavan, as personal guarantor, for breach of the Guaranty

Agreement and the Stock Pledge. Id. at 7. After extensive litigation, the Court awarded

summary judgment in Ringdahl’s favor on liability. ECF Nos. 54, 55.

        Calculation of damages on summary judgment, however, was less straightforward. First,

the Court questioned whether Ringdahl’s recovery must be offset by the amount Ringdahl had

already received from the Singh settlement. Id. at 8–9. Relatedly, the record evidence did not

reflect the exact terms of the Singh settlement or whether Ringdahl had actually received any

payment from Singh. Id. Thus, the Court ordered Ringdahl to supplement the record as to: (1)

any amounts he received in connection with the Singh settlement as to the Binary Group loan;

(2) whether the transfer of stock occurred; (3) the value of the stock at the time of receipt; and

(4) the current fair market value of Afsharjavan’s stock that was pledged. ECF No. 54 at 10.

Ringdahl’s supplement clarifies that the Singh Settlement involved solely an exchange of stock



                                                  2
              Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 3 of 7



that occurred on January 11, 2018. ECF No. 56. at 2, 7. As to the value of the stock, Ringdahl

contends the shares were worthless. Ringdahl recounts that Binary Group was “not profitable

and deeply in debt” at the time. Id. at 2. In support of this position, Ringdahl emphasizes that an

independent valuation of the Binary Group stock substantiates that the stock was worthless. Id.

at 6 (“[I]t is our opinion that . . . [a]s of the date of December 31, 2017, the Fair Market Value of

the shares held by Mr. Kawaljit Singh was $0.00 per share. The company was insolvent at the

time and subsequently posted negative income for all of 2018, further confirming a value of zero

for any equity.”). Afsharjavan has generated no evidence to contradict this valuation. Thus,

viewing the record most favorably to Afsharjavan, no rational trier of fact could accord the stock

any worth.

          Ringdahl also urges that the Court consider the value of Afsharjavan’s stock pledged at

the time of the breach to be the same—worthless. ECF No. 56 at 3. Afsharjavan has failed to

respond. The Court, therefore, has no basis to offset the outstanding loan amount that

Afsharjavan owes to Ringdahl arising from the breach of the Guaranty Agreement. Thus, the

Court concludes that summary judgment as to damages is proper in the amount of $128,750 plus

prejudgment interest.

    II.       Attorneys’ Fees

          The Court has previously found that under the terms of the Guaranty Agreement

attorneys’ fees provision, Afsharjavan must pay Ringdahl’s reasonable attorneys’ fees and costs.

See ECF No. 54 at 10. Ringdahl specifically seeks $61,061.00 in attorneys’ fees and $1,721.10

for costs and expenses, totaling $62,782.10.1 ECF No. 57-4 at 3. Ashfarjavan has not responded

to this petition, and the period for doing so has passed. See Loc. R. 109.1, 109.2. For the


          1
         Ringdahl’s request in the pleadings is $270 less than the total of the itemized bill submitted as ECF. No.
57-2. The Court could not account for this difference.

                                                         3
          Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 4 of 7



following reasons, the Court awards Ringdahl $56,832.50 for attorneys’ fees and $1,721.10 for

costs and expenses for a total sum of $58,553.60.

       Sitting in diversity, this Court applies the law of the forum state to a request for

attorneys’ fees. LNV Corp. v. Harrison Family Bus., LLC, No. ELH-14-03778, 2015 WL

7454044, at *7 (D. Md. Nov. 23, 2015) (citing Ranger Constr. Co. v. Prince William Cnty. Sch.

Bd., 605 F.2d 1298, 1301 (4th Cir. 1979)); see also Rohn Prods. Int’l, LC v. Sofitel Capital Corp.

USA, Inc., No. WDQ-06-504, 2010 WL 3943747, at *4 n.13 (D. Md. Oct. 7, 2010) (“In a

diversity case, absent a conflicting applicable federal rule of procedure, state law governs not

only the actual award of attorneys’ fees but also the method of determining those fees.”) (citation

omitted). The Court has previously determined, and neither party disputes, that Maryland law

applies to this request. ECF No. 54 at 4–5.

       Maryland law requires that this court “examine the prevailing party’s fee request for

reasonableness.” Myers v. Kayhoe, 391 Md. 188, 207 (2006). Where the award of fees is

authorized by contract, the Court is guided by Rule 1.5 of the Maryland Lawyers’ Rules of

Professional Conduct (“MRPC”). Monmouth Meadows Homeowners Ass’n., Inc. v. Hamilton,

416 Md. 325, 336–37 (2010). The factors enumerated in Rule 1.5 are:

       (1) the time and labor required, the novelty and difficulty of the questions involved, and
           the skill requisite to perform the legal service properly;

       (2) the likelihood, if apparent to the client, that the acceptance of the particular
           employment will preclude other employment of the attorney;

       (3) the fee customarily charged in the locality for similar legal services;

       (4) the amount involved and the results obtained;

       (5) the time limitations imposed by the client or by the circumstances;

       (6) the nature and length of the professional relationship with the client;



                                                  4
          Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 5 of 7



       (7) the experience, reputation, and ability of the attorney or attorneys performing the
           services; and

       (8) whether the fee is fixed or contingent.

Md. R. Attorneys, R. 19-301.5(a). The Court need not make specific findings as to each factor,

and may, in its discretion, consider any other factors “reasonably related to a fair award of

attorneys’ fees.” Monmouth Meadows, 416 Md. at 337–38; see also CR-RSC Tower I, LLC v.

RSC Tower I, LLC, 429 Md. 387, 465 (2012) (applying Monmouth Meadows).

       Ringdahl’s attorneys litigated the claim for twenty months, from filing of the Complaint

through discovery and summary judgment. The case involved comprehensive briefing in

response to Afsharjavan’s motion to amend his Answer and asserted counterclaims, as well as

litigation concerning Afsharjavan’s motion to subpoena Ringdahl’s personal federal and state tax

returns. See ECF No. 36; ECF No. 38; ECF No. 44. When considering the relative complexities

of the case, the Court concludes that the time expended to prosecute this matter is reasonable.

       That said, the Court will deduct requested fees for two attorneys’ attendance at the

deposition of Ringdahl’s wife, Wang. ECF No. 57 at 3. Appendix B to this Court’s Local Rules

provides that only “one lawyer for each separately represented party shall be compensated for

attending depositions” unless there is a “showing of a valid reason for sending two attorneys to

the deposition.” Loc. R., App’x B.2.b. Both Stephen D. Charnoff, Esq. and Jasmine G.

Chalashtori, Esq. attended Wang’s the deposition and billed 1.7 hours and 2.8 hours,

respectively. ECF. No. 57-2 at 11. Ringdahl fails to justify the need for both attorneys to defend

this deposition. Accordingly, Chalashtori’s time shall be reduced 1.7 hours.

       As to the hourly rate employed for each attorney’s work in this matter, Ringdahl bears the

burden of establishing reasonableness. Astornet Techs., Inc. v. BAE Sys., Inc., 201 F. Supp. 3d

721, 730 (D. Md. 2016) (citing Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)). The ranges

                                                 5
              Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 6 of 7



stated in the Court’s Local Rules are presumptively reasonable. Manning v. Mercatanti, No.

ELH-11-2964, 2014 WL 1418322, at *5 (D. Md. Apr. 10, 2014) (citation omitted); see also Loc.

R., App’x B.

           Notably, each of the hourly rates for all five attorneys exceed the presumptively

reasonable rate. See ECF No. 57 at 2; Loc. R., App’x B.3.2 Ringdahl has submitted nothing to

the Court to justify departure from the presumptively reasonable rates. See Manning, 2014 WL

1418322, at *5. Accordingly, the Court will adopt the upper limit of the hourly rates set forth in

the Local Rules, and apply those rates to the actual work performed. SunTrust Bank v. Goldman,

201 Md. App. 390, 400 (2011); Manning, 2014 WL 1418322, at *2. The total attorneys’ fees

awarded is $56, 832.50.

           As for costs, Ringdahl has submitted proof of costs in compliance with this Court’s Local

Rules. Loc. R. 109.1; ECF No. 57; ECF No. 57-2; ECF No. 57-3; ECF No. 57-4. The Court has

reviewed the submission and awards $1,721.10 in costs.

    III.      Substitution of Party

           While the damages and fees motions were pending, Ringdahl passed away. ECF No. 60

at 1. Rindgahl’s widow, Qun Wang, was appointed Executrix of Ringdahl’s estate, and now

seeks substitution on behalf of the Estate. ECF No. 61. Afsharjavan has not opposed the

substitution. ECF No. 62 at 2. The Court finds that pursuant to Federal Rule of Civil Procedure

25(a) and applicable Maryland Law, the Estate is substituted as the proper party and the claims

may be pursued by Wang as Executrix.




         2
           For each, the Court applies the maximum presumptive rate based on years of experience for each of the
attorneys as follows: Charnoff ($425); Charles ($475); Chalashtori ($225); Blake ($225): Reigle ($225). For Law
Clerk, Luke H. Lilienthal, the Court applies the actual billed rate of $75 per hour which is within the presumptively
reasonable rate and reflected in the billing records submitted to the Court.


                                                          6
            Case 8:18-cv-01006-PX Document 64 Filed 05/29/20 Page 7 of 7



       Rule 25(a) provides that if “a party dies and the claim is not extinguished, the court may

order substitution of the proper party” if the decedent’s successor or representative files a motion

for substitution “within 90 days after service of a statement noting the death.” Fed. R. Civ. P.

25(a). In Maryland, “[i]t is well-settled. . . that a cause of action at the time of death survives the

death of a person.” Jones v. Prince George’s County, Md., 541 F.Supp.2d 761, 764 & n. 6 (D.

Md. 2008) aff’d, 355 F. App’x 724 (4th Cir. 2009). Further, as Executrix, Wang is vested with

the power to prosecute any claim “in any appropriate jurisdiction for the protection or benefit of

the estate.” Md. Code Ann., Est. & Trusts § 7-401(y); Id. § 1-101(q). Accordingly, the motion

to substitute is granted and the Clerk shall be directed to amend the case caption to reflect this

substitution.



5/29/2020                                                     /S/
Date                                                   Paula Xinis
                                                       United States District Judge




                                                   7
